DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fradkin et al (US 2013/0198227 A1) in view of Azvine et al (US 2016/0232032 A1).
	As to claims 1, 6, 11, and 16, Fradkin teaches a method for managing event information over a network using one or more network computers that include one or more processors that perform actions, comprising: providing a plurality of events that are associated with one or more entities (Fradkin discloses storing events associated with entities in a log file, such as a log database. (see [0024]-[0027])); (Fradkin describes an event index which includes such fields as "EventCode" (e.g. an identification code for specific event types), "EquipmentCode" (e.g. an identification of the operational entity where the event occurs), "Date" (e.g. a date of the event) and "Text" (e.g. text message containing event specifics, including additional parameters) in [0029].  Also Fradkin describes using characters such as "A," "B," "C," "E," "F, "G," "I," "J," "K," "X," "Y," or "Z" as logged events in [0037].); determining one or more state keys that are associated with each entity based on one or more events associated with each entity and the one or more (Fradkin describes using characters such as "A," "B," "C," "E," "F, "G," "I," "J," "K," "X," "Y," or "Z" as logged events in [0037].); providing a state stream for each entity based on their one or more state keys, wherein each state stream is an ordered sequence of the one or more state keys that are associated with each entity (Fradkin describes only log data exhibiting occurrences of the events found within the patterns of the query are incorporated into the event stream. For example, if the query included the patterns, "ABEFIJ," "ACEGIK" and, "AXBYCZ" then only log data exhibiting occurrences of one or more of "A," "B," "C," "E," "F, "G," "I," "J," "K," "X," "Y," or "Z" would be included in the event stream. All data that did not include one of these named events would be excluded from the event stream. (see [0037])); and in response to a query that includes a pattern filter, performing further actions, including: employing the pattern filter to determine a portion of the one or more entities based on the state stream for each entity, wherein the pattern filter matches the state stream for each of the portion of the entities (Fradkin discloses pattern matching is performed by providing a query containing a pattern and then locating events that within an event stream that match the pattern. (see [0037]-[0047]); and generating a query result based on the query and the portion of the one or more entities (see [0047]).
	Fradkin does not appear to explicitly recite determining a plurality of state types based on the plurality of events.
	However, Azvine teaches determining a plurality of state types based on the plurality of events (Azvine describes a DAG data structure that predicts future classes or types of events. Such classes can include, for example, classes characterized by the type of occurrence (“entry” or “exit”), the time of day (e.g. “morning” or “afternoon”) and an identifier of a resource (building or network identifier). (see [0049], [0050], [0053])).
	Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Fradkin to incorporate the efficient event filter of Azvine for the purpose of increasing the speed with which new patterns are detected within a large amount of data (see Azvine [0003]-[0007]). 
	As to claims 2, 7, 12, and 17, Fradkin further teaches concatenating the one or more state keys that are associated with each entity into one or more sequences of states (Fradkin describes an event index which includes such fields as "EventCode" (e.g. an identification code for specific event types), "EquipmentCode" (e.g. an identification of the operational entity where the event occurs), "Date" (e.g. a date of the event) and "Text" (e.g. text message containing event specifics, including additional parameters) in [0029].  Also Fradkin describes using characters such as "A," "B," "C," "E," "F, "G," "I," "J," "K," "X," "Y," or "Z" as logged events in [0037].).  
As to claims 3, 8, 13, and 18, Fradkin further teaches wherein the pattern filter, further comprises, a regular expression that is arranged to match one or more sequences of state keys (Fradkin discloses pattern matching is performed by providing a query containing a pattern and then locating events that within an event stream that match the pattern  Events are matched based on a corresponding sequence of characters in [0037]. (see [0037]-[0047]).  
As to claims 4, 9, 14, and 19, Fradkin further teaches determining one or more fields in the plurality of events that are associated with one or more state transitions associated with the one or more entities that are associated with the plurality of events (Fradkin describes an event index which includes such fields as "EventCode" (e.g. an identification code for specific event types), "EquipmentCode" (e.g. an identification of the operational entity where the event occurs), "Date" (e.g. a date of the event) and "Text" (e.g. text message containing event specifics, including additional parameters) in [0029].  Also Fradkin describes using characters such as "A," "B," "C," "E," "F, "G," "I," "J," "K," "X," "Y," or "Z" as logged events in [0037].).  
As to claims 5, 10, 15, and 20, Fradkin further teaches wherein determining a portion of the one or more entities based on the state stream for each entity, further comprises: comparing each sequence of state keys to the pattern filter (Fradkin discloses pattern matching is performed by providing a query containing a pattern and then locating events that within an event stream that match the pattern  Events are matched based on a corresponding sequence of characters in [0037]. (see [0037]-[0047]); determining one or more state streams based on an affirmative result of the comparison (see [0037]-[0047]); and employing the one or more determined state streams to determine each entity that corresponds to the one or more determined state streams (Fradkin discloses pattern matching is performed by providing a query containing a pattern and then locating events that within an event stream that match the pattern  Events are matched based on a corresponding sequence of characters in [0037]. (see [0037]-[0047]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161